—Appeal from an order of the Supreme Court (Williams, J.), entered June 18, 1990 in Sullivan County, which granted defendants’ motion to dismiss the complaint for failure to prosecute.
Since a proper substitution of parties in this case was not made prior to the entry of the order granting defendants’ motion to dismiss for failure to prosecute, the order was a nullity and this court has no jurisdiction to hear and determine the appeal (see, Bossert v Ford Motor Co., 140 AD2d 480; Silvagnoli v Consolidated Edison Employees Mut. Aid Socy., 112 AD2d 819). The death of a party terminates his attorney’s authority to act and stays the action pending the substitution of a legal representative (Weber v Bellinger, 124 AD2d 1009). Therefore, given that the order in this case was made between the death of decedent and plaintiff’s substitution as legal representative, it was void (see, Byrd v Johnson, 67 AD2d 992).
Mahoney, P. J., Weiss, Mikoll, Yesawich Jr. and Harvey, JJ., concur. Ordered that the appeal is dismissed, without costs.